     Case 2:20-cv-06643-GW-AGR Document 24 Filed 03/31/21 Page 1 of 2 Page ID #:108




1
2
3
4
5
6
7
8
9
10
11                          UNITED STATES DISTRICT COURT
12                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
13                                  WESTERN DIVISION
14
      UNITED STATES OF AMERICA,                No. 2:20-cv-06643-GW-AGRx
15
               Plaintiff,                      PROTECTIVE ORDER
16
                 v.
17                                             Honorable Alicia G. Rosenberg
      CITY OF LOS ANGELES, et al.,             United States Magistrate Judge
18
           Defendants.
19
20
21
22
23
24
25
26
27
28
Case 2:20-cv-06643-GW-AGR Document 24 Filed 03/31/21 Page 2 of 2 Page ID #:109
